Citation Nr: 1740048	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  15-17 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of fractured right hand and wrist, to include osteoarthritis.

2.  Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The Veteran served on active duty in the U.S. Navy from September 1960 to September 1964.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision that, in pertinent part, denied service connection for a bilateral hearing loss disability; and from an October 2013 rating decision that denied service connection for right hand osteoarthritis and for right wrist osteoarthritis.   The Veteran timely appealed.

Consistent with the Veteran's assertions and the record, the Board has recharacterized the appeal as encompassing the issues on the title page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran and his representative when further action is required.


REMAND

On his VA Form 9 submitted in May 2015, the Veteran requested a videoconference hearing in lieu of an in-person hearing before a Veterans Law Judge with regard to the claims on appeal. 
 
A review of the record indicates the Veteran has not been afforded a hearing before a Veterans Law Judge, and has not otherwise withdrawn his request.
  
Pursuant to 38 C.F.R. § 20.700 (2016), a hearing on appeal will be granted to a Veteran who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2014).  

The Board may not proceed with review of the claims on appeal without providing the Veteran an opportunity for the requested hearing.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)


Schedule the Veteran for a videoconference hearing.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board intimates no opinion as to the ultimate outcome of this case.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (CAVC) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. W. FRANCIS
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to CAVC.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




